ELECTRONIC RECORD
                                                                          /m*r
COA#       09-13-00337-CR                        OFFENSE:        POSS. CONT. SUB.


STYLE:     jackson, lawrence edwards             COUNTY:         Montgomery

COA DISPOSITION:      AFFIRM                     TRIAL COURT:    221st District Court



DATE: 11/12/2014                 Publish: NO     TC CASE #:      12-07-07637-CR




                        IN THE COURT OF CRIMINAL APPEALS


STYLE:   JACKSON, LAWRENCE EDWARDS v.

           fHO       S£               Petition
                                                      CCA#:      J£|£0f
                                                      CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

date:              oi/z$/zo/S                         SIGNED:                           PC:_

JUDGE:             7%A. ClM44s>^                      PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD